DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 was considered by the examiner. Initialed copy(ies) of the IDS(s) are included.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Spencer Gibbs (Reg # 51,731) on January 27, 2022.
The application has been amended as follows: 
 	Delete the phrase “(Frn);” and insert “(Frn),” therefor. 

Allowable Subject Matter
Claims 1-15  are allowed.
The closest prior art of record is Gallagher et al (US Patent No.: 7,068,396).
Gallagher disclosures a method of performing tone mapping in a stream of images (Fri..N), (method for performing tone scale modification on an extended dynamic range image – see col 1, lines 9-11) the method comprising, for each image (FrN) in the stream: sparsely reading image data values (IDN) corresponding to the image (FrN) to provide sparse image data from a plurality of sparsely distributed positions (POS1.) in the image (FrN) (a sparsely sampled extended dynamic range image sensing device– see col 2, lines). Gallagher discloses generating, based on the sparse image data, tone mapping parameters of a tone mapping algorithm (TMA) for each position in the image (FrN) including the sparsely distributed positions (PosIk) generating (generating the tone scale function using only slow pixel values from the sparsely sampled high resolution digital image- see col 223-25), however, Gallagher does not expressly disclose generating tone mapping parameter for each position in the image (FrN) and a plurality of further positions (PosF1..j) in the image (FrN) reading the image data values (IDN) corresponding to the image (FrN) to provide image data from each position in the image (FrN); and tone mapping the image by mapping the image data from each position in the image (FrN) to adjusted image data using the generated tone mapping parameters.
 	The current method improves over the prior art due to the step of sparsely reading image data values can be performed quickly. The step of generating the tone mapping parameters of the tone mapping algorithm for each position in the image based on the sparse image data can also be performed quickly. Consequently, the method may provide tone mapping with relaxed processing requirements

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                   January 26, 2022